Citation Nr: 1420167	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to burial benefits. 

3.  Entitlement to Dependency and Indemnity Compensation (DIC), non-service-connected death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1956 to October 1957. 

This appeal comes before the Board of Veterans' Appeals (Board) from February 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota. 

The Veteran died in September 2009.  The appellant is the Veteran's divorced spouse.  She seeks burial benefits as the person who incurred burial costs and DIC, non-service-connected death pension, and accrued benefits as the guardian of the Veteran's grandchild.

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The available records reflect that the Veteran served in the U.S. Army during peacetime.  He died in September 2009 at a private skilled nursing facility in Washington.  The primary and contributing causes of death noted on the state death certificate were non-insulin dependent diabetes mellitus and congestive heart failure.  The certificate shows the Veteran as "divorced" and the appellant as a "friend" living in California. 

The appellant reported that the Veteran sustained an arm injury during service in Germany, was treated with morphine, and was discharged while addicted to the drug.  In statements in July 2010 and November 2010 and in a March 2011 substantive appeal, the appellant and the Veteran's daughter asserted that the Veteran remained addicted to morphine or heroin for the rest of his life, abandoned his family, and died an addict.  In a timely Application for Burial Benefits, (VA From 21-530) block 11, dated within a month of the Veteran's death, the appellant claimed that the death was "probably" due to service.  In a January 2010 telephone report, an RO representative sought clarification of the claim, and the appellant answered that block 11 should have been checked "no."    

The Veteran's service personnel and treatment records and possible Surgeon General's Office records cannot be recovered and are suspected of destruction in a repository fire.  The RO notified the appellant in correspondence in January 2010.  In cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).

However, a claimant before VA also has a duty to assist in the development of a claim - particularly when that claimant possesses evidence and/or information exclusively within his/her possession.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The appellant reports that the Veteran was treated at an Army Hospital in Germany apparently in 1958.  She has not, however, identified the name of the Army Hospital or where the Veteran had been stationed.  The Board will remand this case to request her to provide more specific information, if possible, to allow VA to make a direct request to the Army Hospital.

The appellant has also reported that the Veteran received VA treatment in San Francisco and Los Angeles for the alleged arm injury and drug addiction.  See VA Form 21-4142 dated November 2010.  Considering that this claims folder has also been rebuilt, the Board will request the RO to obtain all hardcopy and electronic records from the VA facilities in San Franscisco and Los Angeles since his discharge from service.

Additionally, the record reflects that the Veteran had been receiving disability benefits from the Social Security Administration (SSA).  On remand, the RO should attempt to obtain all medical and legal documents associated with the Veteran's SSA claim. 

In December 2009, the appellant submitted a claim for DIC, non-service-connected death pension, and accrued benefits as the guardian of the Veteran's grandson.  The RO denied the claim in July 2010.   In a March 2011 substantive appeal, the appellant indicated a desire to appeal the denial of all death and survivor benefits on behalf of herself and her grandson.  Resolving all doubt in favor of the appellant, the Board finds that this document meets the criteria for a timely notice of disagreement with the July 2010 decision denying DIC, non-service-connected death pension, and accrued benefits.  

The RO has not yet issued a statement of the case (SOC) regarding these issues. When a claimant files a timely NOD and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify the name of the Army Hospital where he had been treated in Germany and/or identify where the Veteran had been stationed in Germany.  If the appellant provides sufficient clarifying information, the RO should make a direct request to the most likely Army Hospital for records of the Veteran in 1958.

2.  Request all hardcopy and electronic records from VA facilities in San Francisco and Los Angeles since 1958, and the Seattle VAMC since 1990. 

In seeking records from San Francisco and Los Angeles, the RO should attempt to determine whether any records were sent to another storage facility pursuant to VHA Records Control Schedule 10-1 at XLIII-3. 

If no additional records are found, the RO should document for the record all attempts made to determine the custodian of the records.

3.  Associate with the claims folder all medical and legal documents pertaining to the Veteran's award of disability benefits with SSA.

4.  Issue the appellant a statement of the case on the issues of a denial of DIC, non-service-connected death pension, and accrued benefits with instructions and an appropriate opportunity to perfect an appeal if desired.  

5.  Thereafter, after conducting any additional development indicated, readjudicated the claims.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

